DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,326,100 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 2-20 are anticipated by claims 1-9 of the patent; therefore, it is not patentably distinct from claims 2-9 of the patent. Note: the patented claim limitation of “uniaxially-stretched substrate” is equivalent to the claimed limitation of “flexible substrate”, the patented claim limitation of “curved edge portions” is equivalent to the claimed limitation of “projected region”, and the patented claim limitation of “pair of electrode” is equivalent to the claimed limitation of “terminal portion.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the battery", “the inner lid”, and “the outer lid” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	For purpose of compact prosecution, “the battery”, “the inner lid”, and “the outer lid” will be treated as if it were “a battery”, “an inner lid”, and “an outer lid”, respectively. 
Claim 10 recites the limitation “the battery", “the inner lid”, and “the outer lid” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	For purpose of compact prosecution, “the battery”, “the inner lid”, and “the outer lid” will be treated as if it were “a battery”, “an inner lid”, and “an outer lid”, respectively.
Claim 15 recites the limitation “the battery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	For purpose of compact prosecution, “the battery” will be treated as if it were “a battery.”
Claim 18 recites the limitation “the exterior unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	For purpose of compact prosecution, “the exterior unit” will be treated as if it were “an exterior unit.”
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2- 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin et al. (U.S. 2013/0002583 A1, hereinafter refer to Jin) in view of Kimura et al. (U.S. 2006/0192915 A1, hereinafter refer to Kimura).
Regarding Claims 2 and 5: Jin discloses a semiconductor device (see Jin, Figs.6-9 and 17-19 as shown below and ¶ [0003]) comprising: 

    PNG
    media_image1.png
    173
    471
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    242
    398
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    234
    488
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    155
    413
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    327
    425
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    227
    455
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    524
    486
    media_image7.png
    Greyscale


a light-emitting panel (D) (see Jin, Figs.6-9 and 17-19 as shown above and ¶ [0077]- ¶ [0083]) comprising: 
a first substrate (111) having a projected region (N1/N2/N3/N4), the first substrate (111) being flexible (see Jin, Figs.6-9 and 17-19 as shown above and ¶ [0077]- ¶ [0083]); 
a light-emitting element (D) (see Jin, Figs.6-9 and 17-19 as shown above and ¶ [0077]- ¶ [0083]); and 
a terninal portion (P1/P2/P3/P4) on the projected region (N1/N2/N3/N4) (see Jin, Figs.6-9 and 17-19 as shown above and ¶ [0126]- ¶ [0127]) (as claimed in claim 2).
Jin is silent upon explicitly disclosing wherein an exterior unit; 
a circuit;
an inner lid;
a battery; and 
an outer lid, 
wherein the exterior unit has a first curved long side surface (as claimed in claim 5).  
Before effective filing date of the claimed invention the disclosed semiconductor device structure were known in order to obtain a highly reliable display device.
For support see Kimura, which teaches wherein an exterior unit (5339) (see Kimura, Fig.23 as shown below and abstract); 
a circuit (5335/5334) (see Kimura, Fig.23 as shown below and abstract);
an inner lid (5331) (see Kimura, Fig.23 as shown below and abstract);
a battery (5337) (see Kimura, Fig.23 as shown below and abstract); and 
an outer lid (5339) (see Kimura, Fig.23 as shown below and abstract), 
wherein the exterior unit (5339) has a first curved long side surface (see Kimura, Fig.23 as shown below and abstract) (as claimed in claim 5).  

    PNG
    media_image8.png
    630
    543
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Jin and Kimura to enable the known semiconductor device structure as taught by Kimura in order to obtain a highly reliable display device (see Kimura, Fig.23 as shown above and abstract).  
Regarding Claims 3 and 6: Jin discloses a semiconductor device (see Jin, Figs.6-9 and 17-19 as shown above and ¶ [0003]) comprising: 
a display panel (D) (see Jin, Figs.6-9 and 17-19 as shown above and ¶ [0077]- ¶ [0083]) comprising: 
a first substrate (111) having a projected region (N1/N2/N3/N4), the first substrate (111) being flexible (see Jin, Figs.6-9 and 17-19 as shown above and ¶ [0077]- ¶ [0083]); 
a display element (D) (see Jin, Figs.6-9 and 17-19 as shown above and ¶ [0077]- ¶ [0083]); and 
a terminal portion (P1/P2/P3/P4) on the projected region (N1/N2/N3/N4) (see Jin, Figs.6-9 and 17-19 as shown above and ¶ [0126]- ¶ [0127]) (as claimed in claim 3).  
Jin is silent upon explicitly disclosing wherein an exterior unit; 
a circuit;
an inner lid;
a battery; and 
an outer lid, 
wherein the exterior unit has a first curved long side surface (as claimed in claim 6).  
Before effective filing date of the claimed invention the disclosed semiconductor device structure were known in order to obtain a highly reliable display device.
For support see Kimura, which teaches wherein an exterior unit (5339) (see Kimura, Fig.23 as shown above and abstract); 
a circuit (5335/5334) (see Kimura, Fig.23 as shown above and abstract);
an inner lid (5331) (see Kimura, Fig.23 as shown above and abstract);
a battery (5337) (see Kimura, Fig.23 as shown above and abstract); and 
an outer lid (5339) (see Kimura, Fig.23 as shown above and abstract), 
wherein the exterior unit (5339) has a first curved long side surface (see Kimura, Fig.23 as shown above and abstract) (as claimed in claim 6).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Jin and Kimura to enable the known semiconductor device structure as taught by Kimura in order to obtain a highly reliable display device (see Kimura, Fig.23 as shown above and abstract).  
Regarding Claims 4 and 7: Jin discloses a semiconductor device (see Jin, Figs.6-9 and 17-19 as shown above and ¶ [0003]) comprising: 
a light-emitting panel (D) (see Jin, Figs.6-9 and 17-19 as shown above and ¶ [0077]- ¶ [0083]) comprising: 
a first substrate (111) having a projected region (N1/N2/N3/N4), the first substrate (111) being flexible (see Jin, Figs.6-9 and 17-19 as shown above and ¶ [0077]- ¶ [0083]); 
a light-emitting element (D) (see Jin, Figs.6-9 and 17-19 as shown above and ¶ [0077]- ¶ [0083]); and 
a terninal portion (P1/P2/P3/P4) on the projected region (N1/N2/N3/N4) (see Jin, Figs.6-9 and 17-19 as shown above and ¶ [0126]- ¶ [0127]).
Appl. No. 17/112,018Prelininary Amendment Awherein the projected region (N1/N2/N3/N4) is placed along a first curved long side surface of an exterior unit (see Jin, Figs. 9 and 17-18 as shown above and ¶ [0104]- ¶ [0105]) (as claimed in claim 4).
Jin is silent upon explicitly disclosing wherein a circuit;
an inner lid;
a battery; and 
an outer lid (as claimed in claim 7).  
Before effective filing date of the claimed invention the disclosed semiconductor device structure were known in order to obtain a highly reliable display device.
For support see Kimura, which teaches wherein a circuit (5335/5334) (see Kimura, Fig.23 as shown above and abstract);
an inner lid (5331) (see Kimura, Fig.23 as shown above and abstract);
a battery (5337) (see Kimura, Fig.23 as shown above and abstract); and 
an outer lid (5339) (see Kimura, Fig.23 as shown above and abstract) (as claimed in claim 7).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Jin and Kimura to enable the known semiconductor device structure as taught by Kimura in order to obtain a highly reliable display device (see Kimura, Fig.23 as shown above and abstract).  
Regarding Claim 8: Jin as modified teaches a semiconductor device as set forth in claim 2 as above. The combination of Jin and Kimura further teaches wherein the battery (5337) is placed between the inner lid (5331) and the outer lid (5339) (see Kimura, Fig.23 as shown above). 
Regarding Claim 9: Jin as modified teaches a semiconductor device as set forth in claim 5 as above. The combination of Jin and Kimura further teaches wherein the light-emitting panel has a second curved long side surface (see Jin, Figs. 9 and 17-18 as shown above), and 
wherein the second curved long side surface is placed along the first curved long side surface (see Jin, Figs. 9 and 17-18 as shown above).  
Regarding Claim 10: Jin as modified teaches a semiconductor device as set forth in claim 3 as above. The combination of Jin and Kimura further teaches wherein the battery (5337) is placed between the inner lid (5331) and the outer lid (5339) (see Kimura, Fig.23 as shown above). 
Regarding Claim 11: Jin as modified teaches a semiconductor device as set forth in claim 6 as above. The combination of Jin and Kimura further teaches wherein the display panel has a second curved long side surface (see Jin, Figs. 9 and 17-18 as shown above), and 
wherein the second curved long side surface is placed along the first curved long side surface (see Jin, Figs. 9 and 17-18 as shown above). 
Regarding Claim 12: Jin as modified teaches a semiconductor device as set forth in claim 4 as above. The combination of Jin and Kimura further teaches wherein the light-emitting panel has a second curved long side surface (see Jin, Figs. 9 and 17-18 as shown above), and
wherein the second curved long side surface is placed along the first curved long side surface (see Jin, Figs. 9 and 17-18 as shown above).
Regarding Claim 13: Jin as modified teaches a semiconductor device as set forth in claim 5 as above. The combination of Jin and Kimura further teaches wherein the inner lid (5331) and the outer lid (5339) have a similar size (see Kimura, Fig.23 as shown above), and 
wherein the inner lid (5331) is bigger in size than the battery (5337) (see Kimura, Fig.23 as shown above).  
Regarding Claims 14 and 15: Jin as modified teaches a semiconductor device as set forth in claims 3 and 5 as above. The combination of Jin and Kimura is silent upon explicitly disclosing wherein the projected region is facing a second curved long side surface, or is perpendicular to the battery, or projects from a curved long side surface of the light-emitting panel (as claimed in claim 14);
wherein the projected region is facing a second curved long side surface, or is perpendicular to the battery, or projects from a curved long side surface of the display panel (as claimed in claim 15).  
However, practicing the combination of Jin and Kimura to enable the Jin display panel which has the first substrate (111) with a projected region (N1/N2/N3/N4) within the Kimura display device necessarily results the recited limitation of the projected region (N1/N2/N3/N4) facing a second curved long side surface, or is perpendicular to the battery, or projects from a curved long side surface of the light-emitting panel as specified now in claims 14 and 15 because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
Regarding Claim 16: Jin as modified teaches a semiconductor device as set forth in claim 5 as above. The combination of Jin and Kimura further teaches wherein the exterior unit (5339), the light-emitting panel (5301), the circuit (5335/5334), the inner lid (5331), the battery (5337), and the outer lid (5339) are fixed in this order without another element provided between the exterior unit (5339) and the light-emitting panel (5301), or without another element provided between the light-emitting panel and the circuit, or without another element provided between the circuit (5335/5334) and the inner lid (5331), or without another element provided between the inner lid (5331) and the battery (5337), or without another element provided between the battery (5337) and the outer lid (5339) (see Kimura, Fig.23 as shown above). 
Regarding Claim 17: Jin as modified teaches a semiconductor device as set forth in claim 6 as above. The combination of Jin and Kimura further teaches wherein the exterior unit (5339), the light-emitting panel (5301), the circuit (5335/5334), the inner lid (5331), the battery (5337), and the outer lid (5339) are fixed in this order without another element provided between the exterior unit (5339) and the light-emitting panel (5301), or without another element provided between the light-emitting panel and the circuit, or without another element provided between the circuit (5335/5334) and the inner lid (5331), or without another element provided between the inner lid (5331) and the battery (5337), or without another element provided between the battery (5337) and the outer lid (5339) (see Kimura, Fig.23 as shown above). 
Regarding Claim 18: Jin as modified teaches a semiconductor device as set forth in claim 7 as above. The combination of Jin and Kimura further teaches wherein the exterior unit (5339), the light-emitting panel (5301), the circuit (5335/5334), the inner lid (5331), the battery (5337), and the outer lid (5339) are fixed in this order without another element provided between the exterior unit (5339) and the light-emitting panel (5301), or without another element provided between the light-emitting panel and the circuit, or without another element provided between the circuit (5335/5334) and the inner lid (5331), or without another element provided between the inner lid (5331) and the battery (5337), or without another element provided between the battery (5337) and the outer lid (5339) (see Kimura, Fig.23 as shown above). 
Regarding Claims 19 and 20: Jin as modified teaches a semiconductor device as set forth in claims 5 and 6 as above. The combination of Jin and Kimura is silent upon explicitly disclosing wherein the projected region is facing a second curved long side surface and is perpendicular to the battery and projects from a curved long side surface of the light-emitting panel (as claimed in claim 19);
wherein the projected region is facing a second curved long side surface and is perpendicular to the batter and projects from a curved long side surface of the display panel (as claimed in claim 20).
However, practicing the combination of Jin and Kimura to enable the Jin display panel which has the first substrate (111) with a projected region (N1/N2/N3/N4) within the Kimura display device necessarily results the recited limitation of the projected region (N1/N2/N3/N4) facing a second curved long side surface, or is perpendicular to the battery, or projects from a curved long side surface of the light-emitting panel as specified now in claims 19 and 20 because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896